Name: Commission Regulation (EC) No 465/2004 of 12 March 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Carciofo di Paestum and Farina di Neccio della Garfagnana)
 Type: Regulation
 Subject Matter: regions of EU Member States;  consumption;  plant product;  marketing;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32004R0465Commission Regulation (EC) No 465/2004 of 12 March 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Carciofo di Paestum and Farina di Neccio della Garfagnana) Official Journal L 077 , 13/03/2004 P. 0027 - 0028Commission Regulation (EC) No 465/2004of 12 March 2004supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Carciofo di Paestum and Farina di Neccio della Garfagnana)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), and in particular Article 6(3) and (4) thereof;Whereas:(1) Under Article 5 of Regulation (EEC) No 2081/92, Italy has sent the Commission an application for the registration of the name "Carciofo di Paestum" as a geographical indication and an application for the registration of the name "Farina di Neccio della Garfagnana" as a designation of origin.(2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof.(3) No statement of objection, within the meaning of Article 7 of Regulation (EEC) No 2081/92, has been sent to the Commission following the publication in the Official Journal of the European Union(2) of the two names listed in the Annex to this Regulation.(4) The names consequently qualify for inclusion in the "Register of protected designations of origin and protected geographical indications" and to be protected at Community level as a protected designation of origin.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(3),HAS ADOPTED THIS REGULATION:Article 1The names listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EC) No 2400/96 and entered as a protected geographical indication (PGI) and as a protected designation of origin (PDO) in the "Register of protected designations of origin and protected geographical indications" provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ C 153, 1.7.2003, p. 72 (Carciofo di Paestum).OJ C 153, 1.7.2003, p. 76 (Farina di Neccio della Garfagnana).(3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 297/2004 (OJ L 50, 20.2.2004, p. 18).ANNEXPRODUCTS LISTED IN ANNEX I TO THE TREATY INTENDED FOR HUMAN CONSUMPTIONFresh or processed fruit, vegetables and cerealsITALYCarciofo di Paestum (PGI)Farina di Neccio della Garfagnana (PDO).